Title: Memorandum for Henry Dearborn on Indian Policy, 20 October 1804
From: Jefferson, Thomas
To: 


               Notes on the papers communicated by Genl. Dearborne
               
                  
                     Choctaws.
                     }
                     with these two nations I think our object should be to get all the country on the waters of the Missipi, leaving them those of the Mobille.
                  
                  
                     Chickasaws
                  
                  
               
               
               with the Choctaws it would seem this could be nearly accomplished at present, as they consent to the boundary of the Big black. perhaps they could by a sufficient annuity be induced to let the line run from the head of that river to the ridge dividing the waters of the Tombigbee from those of the Yazoo, and keep that to the Chickasaw boundary. this would be about ten millions of acres.
   *to pay their debts & give them an annuity of 6000. D. would be 1½ cent per acre.
 however we should lose no time, but strike while they are in their present humour & get what we can. with respect to the 3. establishments for white men we should abandon it. they would count it a great favor, when it is really of little consequence to us. perhaps it is quite as well to let them keep all the taverns.
               The Chickasaws are the most difficult as to lands. they have never sold any. with them we shall do nothing by public treaty. individually they are miserably poor. personal advantages privately stipulated to influential men seem the only means left us. if we could at first get a margin of 50. miles on the Missisipi, it would do as a beginning. having no confidence in our agent, could we not have a commercial factor, who by credits in his store might work on their chiefs? this seems the most safe & effectual means of gaining their influence Dinsmore proposes to forbid the hunting of the Choctaws & Chickesaws over the Missisipi. it will be well to begin to make them understand our right to do it; but I think it is too soon to do it actually. let us get our margin on the river first, & we shall have a stronger right then to keep them from the Missisipi.
               I think we may look to the country between the St. Francis and Arkansa, to which there is no Indian title, as that which we should destine for the ultimate residence of the Choctaws & Chickasaws, and that South of the Arcansa for the Cherokees and Creeks.
               
                  
                     Sacs
                     }
                     we ought to remove the encroachment they complain of, if it be true. it is said they have 2100. warriors West of the Misipi,
                  
                  
                     Renards
                  
               
               
               & only 250. on the East side. would it not be well to treat with the 250. for a removal to their brethren, giving them, or such individuals as will remove, a certain annual allowance for their personal interest in the soil of the country they leave on this side.
               Osages. I suppose it is too early for us to undertake to keep peace between the nations of Indians West of the Misipi: but we may give notice to the nations on this side that that country is now ours, and the Indians in it under our protection; and that henceforward we will permit no Indians on this side to cross the river to make war on the other, nor any on the other to come over to make war on those on this side. the Osages will feel this as a very friendly act to them. I think it would be well to avail ourselves of our ransom of the brother of the Chief of the Little Osages, to make a merit of it in letters from the Secretary at War to both the Great & Little chief: informing them at the same time that we will take measures to prevent the Eastern Indians from making war on them. after these measures shall have had time with what has already past, to make their impression, perhaps we may venture through Choteau to propose the cession of land he talked of, candidly however telling them our view is to remove some of the Eastern Indians to it, for whose peaceable demeanor we would always continue responsible.
               As to what lands may be vacant between the Missouri and Missipi, and the removal of Indians thither we can decide on nothing till we shall have seen the Sious & Sacs.
               
                  
                     Th: Jefferson
                  
                  Oct. 20. 04
               
            